DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 4/29/2022 has been received and will be entered.
Claim(s) 1-12 and 14 is/are pending.
Claim(s) 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, and 12 is/are currently amended.
Claim(s) 13 and 15 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 4/29/2022 at 5). These are persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 13 and 15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0236939 to De Miguel Turullois, et al. (“DMT”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.

Allowable Subject Matter
I. Claims 1-12 and 14 are allowed.
US 2016/0236939 to De Miguel Turullois, et al. (“DMT”) is the closest prior art of record. DMT teaches a similar method for depositing metal nanoparticles on graphene. While Claim 1 is not limited to deep eutectic solvents, dependent Claim 7 claims them. DMT employs deep eutectic solvents in a similar process. (DMT 3: [0025] et seq., passim). Notwithstanding the observations of the International Search Authority, Claim 1 is understood to relate to DMT as follows:
	With respect to Claim 1, this claim requires “a) Dissolution of a first metal oxide in a solvent for 1 to 5 hours to provide a first solution.” DMT teaches dissolving a metal oxide. See (DMT 6: [0089] – “comprising dissolving directly one or more commercial metallic oxides . . . in the eutectic solvent”) and (DMT  7: [0090] – metal oxides). DMT goes on to teach: “Optionally, one can also directly add the oxide or phosphate, in the solid forms without first dissolving it, on the suspension of graphene in the DES. This is the most direct method used.” (DMT 6: [0089]).
	Claim 1 further requires “b) Catalysation of the first solution from stage a) by means of ultrasound at a temperature from 30°C to 60°C for 1 to 5 hours.” DMT teaches sonicating the metal oxide solution. (DMT 9: [0122]). This passage appears to be referring to the embodiment in which the metal oxide is added directly to the graphene suspension. DMT also teaches that “any mixture can also be homogenized by sonication.” (DMT 4: [0056]). The “catalyzation” language is interpreted as being addressed by the sonication language.  DMT teaches sonicating/mixing for a “time period [which] may be less than one hour to several hours, or days, for example 48 hours.” Id. To the extent this is insufficiently specific to address the claim, DMT teaches “[t]he time period may vary depending on various factors such as the mixture volume or the mixture concentration.” Id. This (time) is interpreted as a result-effective variable relationship, optimization of which does not impart patentability. MPEP 2144.05. The melting temperature of the DESs (DMT 5: [0059], “Table 1”) reasonably suggests the temperature of the solvents. 
Claim 1 further requires “c) Addition of a carbonaceous material to the first solution from stage a) and dispersion by means of ultrasound.” A carbonaceous material is added. (DMT 6: [0089] – “adding the obtained solution to a suspension of graphene in the DES.”). The discussion of sonication in connection with limitation b) above is relied on to address the ultrasound language. 
Claim 1 further requires “d) Addition of an alkaline solution to the first solution from stage c) for the formation of a metal species in the form of nanoparticles” (emphasis added). As understood, at this stage of the process, DMT distinguishes the steps to be taken based on oxidation degree. (DMT 6: [0084]) (“According to the method of the present invention, depending on the metal and its oxidation degree, the synthesis of the graphene/metal or graphene/metal oxide composites, can be carried out in various ways.”). DMT states:
ii) From metal oxides or metal phosphates: a variant of the method of the present invention to prepare composites of either exfoliated graphite/metal oxide or graphene/metal oxide comprising dissolving directly one or more commercial metallic oxides, such oxides as commercial metal oxides (such as for example Fe3O4, available at Aldrich), one or more metal phosphates, or a mixture thereof, in the eutectic solvent and adding the obtained solution to a suspension of graphene in the DES. Subsequently, oxide precipitation is promoted by adding an "antisolvent" (i.e., a solvent in which the oxide or phosphate is not soluble). H2O or EtOH can be used as antisolvents. NPs formation of metal oxide on the surface of graphene/exfoliated graphite is observed. Optionally, one can also directly add the oxide or phosphate, in the solid forms without first dissolving it, on the suspension of graphene in the DES. This is the most direct method used.

(DMT 6: [0089]) (emphasis added). Thus, in the case of metal oxides, DMT teaches adding an antisolvent, i.e. water or ethanol, and not an alkaline as claimed. The purpose of DMT appears to be deposition of metal oxide nanoparticles, not the reduced/elemental/metallic nanoparticles as step d) of Claim 1 requires. While DMT does teach the addition of a reducing agent (DMT 6: [0087]), which might suggest an alkaline solution, this is interpreted as a step to be taken when using a metal salt and not a metal oxide. See (DMT 6: [0081] – “The metal can be obtained by reduction of a precursor salt…”
Despite many similarities in the process, there is apparently no motivation to reduce the metal oxides as claimed that would survive scrutiny on appeal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736